Exhibit 10.1

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
November 28, 2017, by and among CONSOL Energy, Inc., a Delaware corporation
(“Parent”), and CONSOL Mining Corporation, a Delaware corporation (“CoalCo” and,
together with Parent, the “Parties” and each a “Party”).

RECITALS

A.    The Parties have entered into that certain Separation and Distribution
Agreement dated November 28, 2017 (the “Separation Agreement”), pursuant to
which one hundred percent (100%) of the outstanding common stock of CoalCo will
be distributed to the stockholders of Parent and CoalCo will become a separate
public company, all as more fully described therein.

B.    In order to ensure an orderly transition of the Coal Business (as defined
in the Separation Agreement) to CoalCo and as a condition to consummating the
transactions contemplated by the Separation Agreement, CoalCo has requested to
receive from Parent certain services and Parent has requested to receive from
CoalCo certain services, in each case, on a transitional basis and subject to
the terms and conditions set forth herein.

AGREEMENT

In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. Capitalized terms used but not defined in this
Agreement shall have the meanings assigned thereto in the Separation Agreement.
In the case of capitalized terms defined herein by definitions inconsistent with
the definitions ascribed to such terms in the Separation Agreement, the
definitions provided herein shall be regarded as controlling for the purposes of
this Agreement.

ARTICLE II

SERVICES

Section 2.1    Description of Initial Services. On the terms and conditions of
this Agreement, (i) Parent shall provide to CoalCo, or cause to be provided to
CoalCo, the initial transition services set forth on Exhibit A and (ii) CoalCo
shall provide to Parent, or cause to be provided to Parent, the initial
transition services set forth on Exhibit B (the services designated therein, as
adjusted in accordance with this Agreement and as supplemented by Exhibit C,
collectively, the “Transition Services”), in each case, subject to the
completion of the Distribution and following the Closing. The Party providing a
Transition Service under this Agreement is referred to herein as the “Service
Provider” and the Party receiving such a Transition Service is referred to
herein as the “Recipient.”



--------------------------------------------------------------------------------

Section 2.2    Omitted, Additional or Modified Services.

(a)    If during the 60 day period following Closing, either Parent or CoalCo
reasonably determines that services that have previously been provided by a
Service Provider to a Recipient which are necessary to effect an orderly
transition of the separation of the Coal Business from other operations of
Parent and its Affiliates (each such service an “Omitted Service”) have been
omitted from the initial Transition Services listed on Exhibit A and Exhibit B,
as supplemented by Exhibit C, then the applicable Service Provider will be
obligated to provide any Omitted Service and the Parties hereto will negotiate
in good faith an amendment to Exhibit A or Exhibit B, as supplemented by Exhibit
C, as applicable, setting forth the Omitted Service and the terms and conditions
for the provision of such Omitted Service.

(b)    During the 60 day period following Closing, a Recipient may also identify
services in addition to the Omitted Services, which services are of the type
previously provided by a Service Provider to a Recipient and that are necessary
to conduct the Coal Business or Parent Business, as applicable, in substantially
the same manner as conducted prior to Closing (each such service an “Additional
Service”). Similarly, during the 60 day period following Closing, a Recipient
may request modifications to any Transition Services currently being provided (a
“Modified Service”). Upon receipt by the Service Provider of written notice from
the Recipient requesting Additional Services or Modified Services during the
applicable time period set forth above, the Parties hereto will negotiate in
good faith an amendment to Exhibit A or Exhibit B, as applicable, setting forth
the Additional Service or Modified Service and the terms and conditions for the
provision of such Additional Service or Modified Service.

(c)    If, during the Term, the Recipient anticipates needing any of the
Transition Services beyond the original term of such service, the Recipient may
notify the Service Provider of such anticipated need and the Parties shall
negotiate an extension to provide such services, provided that, no such
extension may extend beyond 30 days of the original term for such service.

Section 2.3    Third Party Services. The Parties have set forth on Exhibit A or
Exhibit B or Exhibit C their expectations as to any initial Transition Services
to be provided by a Person that is neither a Party nor an Affiliate or employee
of any Party or its Affiliates (a “Third Party”) (it being understood that the
absence of a Transition Service to be designated as a Transition Service to be
provided by a Third Party on Exhibit A or Exhibit B, as supplemented by Exhibit
C, shall not preclude the Service Provider from using a Third Party to provide
such Transition Service). The Service Provider shall use commercially reasonable
efforts, at the Recipient’s sole cost and expense, to cause such Third Party to
provide such Transition Services to Recipient. In addition, one or more Third
Parties may provide Omitted Services, Additional Services or Modified Services
to a Recipient. If any such Third Party is unable or unwilling to provide any
such Transition Services, the Service Provider shall use commercially reasonable
efforts to provide such Transition Services in an alternative manner that is
reasonably acceptable

 

2



--------------------------------------------------------------------------------

to the Recipient. A Recipient shall have the right to pre-approve any Third
Party to the extent that such Third Party is not providing services to any Party
prior to the date of this Agreement. If the Service Provider intends to engage a
Third Party that would be subject to the pre-approval right set forth in the
immediately preceding sentence to provide one or more Transition Services, the
Service Provider shall provide advance notice to the Recipient, and the
Recipient shall promptly notify the Service Provider whether the Recipient
consents to such engagement (such consent shall not be unreasonably withheld,
conditioned or delayed). The Service Provider will advise any Third Party of its
obligations to comply with the confidentiality provisions in Article VI and use
reasonable efforts to include similar confidentiality obligations in any
agreement with such Third Party.

Section 2.4    Consents; Resources. A Service Provider shall, and shall cause
its Affiliates to, use commercially reasonable efforts, at the Recipient’s sole
cost and expense, to obtain all consents, approvals or authorizations (i) for
any software or other Intellectual Property necessary to enable the Service
Provider, its designee or a Third Party to perform the Transition Services in
accordance with this Agreement and (ii) necessary to allow the Service Provider
to provide the Transition Services and to allow the Recipient to access and use
the Transition Services. Unless otherwise expressly agreed under the terms of a
Transition Schedule as set forth in Exhibit A or Exhibit B or Exhibit C, as
applicable, or otherwise agreed to by the Parties in writing, in providing the
Transition Services, neither the Service Provider, nor any of its Affiliates,
shall be obligated to: (i) expend funds and other resources beyond levels that
would be customary and commercially reasonable for any similar service provider
(all such expenses to be reimbursed by the Recipient in accordance with this
Agreement); (ii) maintain the employment of any specific employee or
subcontractor; (iii) purchase, lease or license any additional equipment or
materials; or (iv) pay any of the Recipient’s costs related to its receipt of
such Transition Services.

Section 2.5    Standard of Services. Each Service Provider shall provide, and
shall use commercially reasonable efforts to cause any relevant Third Party to
provide, the Transition Services in a manner and to the extent that is
substantially similar in scope, nature, quality and timeliness to the services
provided to (or with respect to) the Coal Business or Parent Business, as
applicable, prior to the Closing Date, provided that, in any case, the
Transition Services shall be provided (i) in a professional and workmanlike
manner with the same degree of care, skill, and prudence that the Service
Provider would exercise when performing such services on its own behalf and
(ii) in compliance with all applicable Laws. Notwithstanding anything to the
contrary contained herein, neither the Service Provider nor any of its
Affiliates will be responsible for the quality of any services provided by a
Third Party or the non-compliance with Laws by such Third Party. In the event
that a Third Party providing Transition Services on behalf of a Service Provider
breaches or fails to perform under any agreement a Service Provider or any of
its Affiliates has with such Third Party and such breach or non-performance has
a material adverse impact on the Recipient, Service Provider will use
commercially reasonable efforts, at the Recipient’s sole cost and expense, to
enforce any claims the Service Provider (or its Affiliate) has against such
Third Party for such breach or non-performance in the same manner with which the
Service Provider would seek to enforce such claim in respect of a breach
adversely affecting

 

3



--------------------------------------------------------------------------------

the Service Provider (or its Affiliate) and Service Provider will pay to
Recipient from the damages or other amounts that Service Provider or its
Affiliates, as the case may be, recoup from such Third Party with respect to
such breach or non-performance an amount equal to the losses suffered by
Recipient as a result of such breach or non-performance.

Section 2.6    Provision of Services

(a)    Employment and Supervision. Except for reimbursement of employee costs by
the Recipient as set forth herein, the Service Provider shall have the sole
responsibility to employ, pay, supervise, direct and discharge all of its
employees used in the provision of Transition Services hereunder. Except for
reimbursement of employee costs by the Recipient as set forth herein, the
Service Provider shall be solely responsible for the payment of all employee
benefits and any other direct and indirect compensation for any of such Service
Provider’s employees assigned to perform services under this Agreement, as well
as such personnel’s worker’s compensation insurance, employment taxes, and other
employer liabilities relating to such personnel as required by Law.

(b)    Independence. The Service Provider shall be an independent contractor in
connection with the performance of Transition Services hereunder for any and all
purposes (including federal or state Tax purposes), and the employees performing
Transition Services in connection herewith shall not be deemed to be employees
or agents of the Recipient or any of its Affiliates and nothing contained herein
shall be deemed to create a joint venture or partnership.

(c)    Coordination. The Recipient shall provide the Service Provider with any
and all information on a timely basis as is reasonably necessary and requested
by the Service Provider to enable the performance by the Service Provider (or
any Third Party) of the Transition Services. In the event of a conflict in
scheduling of available employees, contractors or other resources by the Service
Provider between the internal needs of the Service Provider (and its Affiliates)
and the requirements of providing the Transition Services, the Service Provider
shall allocate such available employees, contractors and resources in a
commercially reasonable manner using a substantially similar allocation as if it
were performing the Transition Services for itself.

(d)    Access. In order to enable the provision of the Transition Services by a
Service Provider, the Recipient agrees that it shall provide to the Service
Provider and any Third Party providing Transition Services on behalf of a
Service Provider, at no cost to the Service Provider, reasonable access to the
facilities, assets and books and records of the Recipient during regular and
normal business hours to the extent necessary for the Service Provider to
fulfill its obligations under this Agreement; provided, however, that each
Service Provider, consistent with Section 6.1, will ensure that access to
technology systems is reasonably limited to those individuals or entities for
whom access to such information is essential to perform their job, so as to
minimize and avoid the inadvertent unauthorized access to sensitive employee
information or other data.

 

4



--------------------------------------------------------------------------------

Section 2.7    Cooperation. During the Term, the Parties shall, and shall cause
each of their respective Affiliates and each of the foregoing entities’
respective employees, agents, auditors and representatives to, cooperate with
each other in good faith (a) to implement or give effect to this Agreement and
(b) to facilitate an orderly and efficient transition of services, processes and
functions contemplated in this Agreement, and in each case in a manner
consistent with the intent of this Agreement and without undue burden on any
Party thereto.

Section 2.8    Service Interruption. Except as provided in this Section 2.8 and
subject to the terms of Section 2.9, the Transition Services shall be provided
during regular and normal business hours during the Term. Upon reasonable prior
written notice to the Recipient given the circumstances (provided such notice
shall be no less than 72 hours), the Service Provider may temporarily interrupt
the provision of any Transition Services only when, and for such period of time,
it is the commercially reasonable judgment of the Service Provider (or the
relevant Third Party providing such Transition Services for the Service
Provider) that such action is necessary, including for routine maintenance
purposes. With respect to any Transition Services provided by any Third Party,
the Service Provider shall forward promptly (which will be within two business
days after Service Provider’s receipt of) any notice received from any such
Third Party regarding the interruption of such Transition Services. In the event
of any temporary interruptions, the Service Provider shall use commercially
reasonable efforts to minimize the impact on the Recipient of such interruption,
including by minimizing each period of interruption and scheduling such period
of interruption so as to not inconvenience or impair the conduct of the
Recipient’s business. Subject to the notice provisions set forth in this
Section 2.8, the Service Provider shall consult with the Recipient prior to
temporary interruptions to the extent reasonably practicable or, if not
reasonably practicable, promptly thereafter.

Section 2.9    Force Majeure.

(a)    No Party will be held liable or responsible to another Party or be deemed
to have defaulted under or breached this Agreement for failure or delay in
fulfilling or performing any term of this Agreement when such failure or delay
is caused by or results from events beyond the reasonable control of the
non-performing Party, including war, acts of war, riot, rebellion, civil
disturbances, terrorism, power failures, embargos, shortages, epidemics,
pandemics, quarantines, shortage of fuel, raw materials or components, nuclear
accident, strikes, lockouts or other labor disturbances, flood, storm, fire and
earthquake or other natural disasters or acts of God or acts, omissions or
delays in acting by any governmental authority, or any breach by any Third Party
of any of such Third Party’s obligations to the Service Provider or any of its
Affiliates (solely caused by the failure of such Third Party to perform its
obligations and not due to the failure of a Party to provide necessary
instructions or information or to otherwise perform under any arrangement such
Party has with the relevant Third Party) (collectively, each of the foregoing a
“Force Majeure Event”). The suspension of performance as a result of a Force
Majeure Event shall be of no greater in scope or longer in duration than is
necessary. The non-performing Party will use commercially reasonable efforts to
remedy its inability to perform and will keep the other Party reasonably
informed with respect thereto. The other Party will agree to cooperate with the
non-performing Party to seek other solutions that may be mutually satisfactory.

 

5



--------------------------------------------------------------------------------

(b)    The Recipient shall be free to acquire any Transition Services from an
alternate source for the period and to the extent reasonably necessitated by
such non-performance pursuant to Section 2.9(a), and the Service Provider shall
cooperate with, provide information to and take such other actions as may be
reasonably required to assist such alternate source to provide such Transition
Services. The Recipient shall not be obligated to pay for any Transition
Services during any period when such Transition Services are not being provided
to the Recipient; provided, however that the Recipient shall pay Fees in
accordance with Section 3.1 hereof for the assistance provided by the Service
Provider to an alternative source.

(c)    Subject to Section 2.9(b), the Parties hereto agree that this Section 2.9
shall not otherwise be construed so as to excuse a Party hereto of its
obligations to otherwise perform in accordance with Article III at all other
times during the term of this Agreement.

Section 2.10    Service Coordinators. Each of Parent and CoalCo shall identify
one of its employees to serve as the primary point of contact (the “Service
Coordinator”) for the other Party hereto with respect to the Transition
Services. Each of Parent and CoalCo shall cause its Service Coordinator to be
reasonably available to the other Party hereto to facilitate communication among
the Parties and the identification, awareness and resolution of any
interruption, deficiency or concern with respect to the Transition Services.

ARTICLE III

FEES AND PAYMENT

Section 3.1    Fees. The fees payable for any Transition Service (the “Fees”)
shall be as set forth for such Transition Service on Exhibit A and Exhibit B,
exclusive of any applicable taxes, including any value added tax, sales tax or
duty of any kind (other than taxes based on the Service Provider’s income),
which as applicable shall be added to the Fees. It is the intent that the
Recipient shall also reimburse the Service Provider and its Affiliates for all
actual expenses, which shall expressly include any employee or subcontractor
wage, benefit or other employment expenses related to the time spent providing
the Transition Services not otherwise expressly included in the Fees, which the
Service Provider or any of its Affiliates incur in connection with performing
the Transition Services, including actual and documented out-of-pocket expenses
incurred and paid by the Service Provider or any of its Affiliates to any Third
Party (other than expenses expressly included in the Fees) (“Third-Party
Expenses”) in connection with performing the Transition Services (collectively,
“Expenses”). With respect to any health or welfare benefits that CoalCo requests
Parent to continue following the Closing and which are self-insured by Parent,
CoalCo shall promptly reimburse Parent upon Parent’s payment of claims for such
health or welfare benefits.

Section 3.2    Invoice and Payment. The Fees for the Transition Services, along
with any Omitted Services, Additional Services, or Modified Services, shall be
paid on a monthly basis in advance starting on the date of this Agreement and
any Fees owed by one Party may be netted against Fees owed by the other Party.
The Service Provider shall prepare and send an invoice to the Recipient by the
15th day of each month reflecting the Fees for the Transition

 

6



--------------------------------------------------------------------------------

Services, along with any Omitted Services, Additional Services, or Modified
Services to be incurred in the upcoming month. The Service Provider shall also
invoice the Recipient for the Expenses incurred in connection with the
Transition Services as such Expenses are incurred. Each such invoice shall be
accompanied by a statement properly supported and reasonably itemized, including
the names of and containing copies of invoices from any Third Party with respect
to any Third-Party Expenses included in the invoiced Expenses and any other
documentation reasonably requested by Recipient to evidence any out-of-pocket
expenses included therein. The Recipient shall pay all undisputed amounts of any
invoice no later than ten (10) days after the Recipient’s receipt of a properly
submitted invoice (the “Invoice Due Date”). Any amounts outstanding after the
Invoice Due Date shall accrue interest at a rate which is the lower of one and
one half percent (1.5%) per month or the highest monthly rate allowed by law.

Section 3.3    Disputes and Resolution. The Recipient shall promptly notify the
Service Provider in writing of any amounts billed to the Recipient that the
Recipient, in good faith, determines to be in dispute along with a reasonable
description of the Recipient’s reason for disputing such amounts. Upon receipt
of such notice, the Service Provider will research the items in question in a
reasonably prompt manner and cooperate with the Service Provider to resolve any
such dispute for a period of five (5) days. In the event that the Parties agree,
or a court of competent jurisdiction determines, that any amount that was paid
was not properly owed, the Service Provider shall refund such amount to the
Recipient within five (5) business days of such agreement (or, alternatively, at
the option of the Service Provider, such amount may be deducted from the amount
payable under the next invoice submitted for payment). The Service Provider
shall continue providing the Transition Services in accordance with this
Agreement pending resolution of any dispute.

ARTICLE IV

DISCLAIMER AND LIMITATION OF LIABILITY

Section 4.1    Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN OR IN THE SEPARATION AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT
ALL SERVICES ARE PROVIDED ON AN “AS-IS” BASIS, AND THAT EACH PARTY MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE TRANSITION SERVICES TO BE PROVIDED BY IT OR OTHERWISE WITH RESPECT TO THIS
AGREEMENT.

Section 4.2    Limitation on Certain Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY AFFILIATES OF THE OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF SUCH PARTY HAS BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES, OTHER THAN IN THE CASE OF GROSS NEGLIGENCE, FRAUD
OR WILLFUL MISCONDUCT AND EXCEPT IN THE CASE OF ANY SUCH LIABILITY WITH RESPECT
TO A THIRD-PARTY CLAIM.

 

7



--------------------------------------------------------------------------------

ARTICLE V

OWNERSHIP OF ASSETS

Section 5.1    Parent Systems and Data. Any information system, software,
computer network, database, data file, record or other information owned,
licensed, leased or provided by Parent or any of its Affiliates that is used by
Parent, or any of its Affiliates or provided to, or stored or accessed by,
CoalCo or any of its Affiliates in connection with provision of any Transition
Service shall remain the sole and exclusive property of Parent or its
Affiliates, as the case may be.

Section 5.2    CoalCo Systems and Data. Any information system, software,
computer network, database, data file, record or other information owned,
licensed, leased or provided by CoalCo or any of its Affiliates that is used by
CoalCo, or any of its Affiliates, or provided to, or stored or accessed by,
Parent or any of its Affiliates in connection with any Transition Service shall
remain the sole and exclusive property of CoalCo or its Affiliates, as the case
may be.

Section 5.3    Other Assets. All procedures, methods, systems, strategies,
tools, equipment, facilities and other resources owned, licensed or leased by
any Party or its Affiliates and used or provided by such Party, any of its
Affiliates or any relevant Third Party in connection with this Agreement shall
remain the property of such Party or its Affiliates and, except as otherwise
provided herein, shall at all times be under the sole direction and control of
such Party, its Affiliates or such Third Party.

ARTICLE VI

CONFIDENTIALITY

Section 6.1    Confidentiality. Each Party acknowledges and agrees that the
provisions on confidentiality set forth in Section 6.9 of the Separation
Agreement shall be incorporated into this Agreement by reference. The Parties
further agree that confidential information shall also include any other
confidential information or data received in the course of providing or
receiving any Transition Services.

ARTICLE VII

INSURANCE AND INDEMNIFICATION

Section 7.1    Insurance. During the Term, each Party shall maintain insurance
coverage substantially similar to the insurance maintained by such Party on the
date of this Agreement.

Section 7.2    Parent Indemnification. Parent shall indemnify, defend and hold
harmless CoalCo and its Affiliates from and against any Losses suffered or
incurred by CoalCo or any of its Affiliates arising out of or relating to any
breach of applicable Law or the willful misconduct or gross negligence of Parent
or its Affiliates related to this Agreement or the performance or

 

8



--------------------------------------------------------------------------------

non-performance of the Transition Services (including any performance or
non-performance by any Third Party engaged by Parent or any of its Affiliates
solely to the extent the Losses from performance or non-performance arise from
any willful misconduct or gross negligence by Parent or such Affiliate under
such Third Party agreement or arrangement).

Section 7.3    CoalCo Indemnification. CoalCo shall indemnify, defend and hold
harmless Parent and its Affiliates from and against any Losses suffered or
incurred by Parent or any of its Affiliates arising out of or relating to any
breach of applicable Law or the willful misconduct or gross negligence of CoalCo
or its Affiliates related to this Agreement or the performance or
non-performance of the Transition Services (including any performance or
non-performance by any Third Party engaged by CoalCo or any of its Affiliates
solely to the extent the Losses from performance or non-performance arise from
any willful misconduct or gross negligence by CoalCo or such Affiliate under
such Third Party agreement or arrangement).

ARTICLE VIII

TERM AND TERMINATION

Section 8.1    Term.

(a)    Term of Agreement. The term of this Agreement (the “Term”) shall commence
on the date hereof and shall end on the earliest of: (i) the date all Service
Terms have expired in accordance with the terms of this Agreement, (ii) the date
all Transition Services have been terminated in accordance with the terms of
this Agreement or (iii) the date on which this Agreement is terminated pursuant
to Section 8.3.

(b)    Term of Services. The applicable Service Provider shall provide each
Transition Service beginning on the date hereof, or as otherwise set forth in
Exhibit A, or Exhibit B or Exhibit C, as applicable, or agreed to by each of the
Parties hereto in writing, and continuing for a period equal to the service term
set forth in Exhibit A, or Exhibit B or Exhibit C, as applicable (the “Service
Term”), or as otherwise agreed to by each of the Parties hereto in writing,
unless renewed or sooner terminated in accordance with the provisions of this
Agreement.

Section 8.2    Termination of Services.

(a)    Voluntary Termination. A Recipient may terminate its right to receive any
particular Transition Services for any or no reason, by providing the Service
Provider written notice of termination (the “Termination Notice”), not less than
ten (10) days prior to the date on which such Transition Services shall be
terminated (the “Termination Date”) setting forth in reasonable detail such
Transition Services to be terminated (the “Terminated Services”) and the
Termination Date for each Terminated Service.

(b)    Termination for Breach. If a Recipient materially breaches any of its
obligations under this Agreement with respect to any Transition Services
received by such

 

9



--------------------------------------------------------------------------------

Recipient, and does not cure such default within thirty (30) days after
receiving written notice thereof from the Service Provider, then the Service
Provider may, at its option, terminate any Transition Services affected by such
breach by providing written notice of such termination to the Service Provider,
for which termination the effective Termination Date shall be the date of
receipt of such written notice.

(c)    Termination for Illegal Agreement. If a final and non-appealable order
has been entered determining that the provision or use of any of the Transition
Services hereunder violates any applicable Law, then any Party hereto may
terminate such Transition Services by providing written notice of such
termination to the other Party, for which termination the effective Termination
Date shall be the date of receipt of such written notice.

(d)    Procedures on Termination of Services. Beginning on the Termination Date,
the Recipient shall not be obligated to pay any Fees in connection with such
Terminated Services other than Fees owed by such Recipient to the Service
Provider for such Terminated Services rendered prior to the Termination Date for
which payment has not yet been made; provided, that, if the Service Provider (or
its Affiliate) entered into a contract with a Third Party service provided to
provide such services to the Recipient, the Recipient shall reimburse the
Service Provider for any Losses incurred by the Service Provider in connection
with the early termination of such services.

Section 8.3    Termination of the Transition Services Agreement.

(a)    By Mutual Consent. This Agreement may be terminated by mutual written
consent of the Parties in writing at any time.

(b)    Termination for Non-Payment. A Party may terminate this Agreement if such
other Party fails to pay any undisputed Fees by the applicable Invoice Due Date;
provided that the terminating Party has given the breaching Party written notice
of such failure to pay, and the breaching Party has not cured such failure to
pay within five (5) days following the date of such written notice.

(c)    Bankruptcy Termination. This Agreement may be terminated by either Party
hereto upon at least thirty (30) days prior written notice if the other Party
hereto is declared insolvent or bankrupt, or makes an assignment for the benefit
of creditors, or a receiver is appointed or any proceeding is demanded by, for
or against the other under any provision of the Federal Bankruptcy Act. Any
termination of this Agreement pursuant to this Section 8.3(c) shall be without
prejudice to any rights or obligations of the Parties hereto accruing prior to
such termination including the right to payment of unpaid Fees and reimbursable
costs owing for Transition Services performed prior to termination.

Section 8.4    Procedures on Termination of the Agreement. Following any
termination of this Agreement or termination of any services to be rendered
hereunder, each Party hereto will cooperate with the other Party as reasonably
necessary to avoid material disruption of the ordinary course of the other
Party’s and its Affiliates’ businesses.

 

10



--------------------------------------------------------------------------------

Section 8.5    Effect of Termination; Survival. Upon the expiration of the Term,
this Agreement will be of no further force and effect; provided that no Party
shall be relieved of any liability for any breach or nonfulfillment of any
provision of this Agreement or any obligations under Article VII prior to the
expiration of the Term (including any liability to pay for Transition Services
provided, or expenses incurred in connection therewith, prior to termination);
provided, further, that any claims relating to breach or nonfulfillment or for
indemnification under Article VII shall have been made in writing prior to the
expiration of the Term. Notwithstanding the foregoing, Articles III, IV, V, and
IX, and this Section 8.5 shall survive any expiration or termination of this
Agreement. Article VI shall survive any expiration or termination of this
Agreement until the second anniversary of the date of the Separation Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.1    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party and making specific reference
to this Agreement.

Section 9.2    Waiver. No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of either Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party. No course of
dealing between or among any Persons having an interest in this Agreement shall
be deemed effective to amend, supplement, modify or waive any part of this
Agreement or any rights or obligations of any Person under or by reason of this
Agreement.

Section 9.3    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be given or made and shall be deemed
to have been given in accordance with the notice provision set forth in the
Separation Agreement.

Section 9.4    Interpretation and Conflicts. When a reference is made in this
Agreement to a Section, Article or Exhibit such reference shall be to a Section,
Article or Exhibit of this Agreement unless otherwise indicated. The headings
contained in this Agreement or in any Exhibit are for convenience of reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Any capitalized terms used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. All Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when

 

11



--------------------------------------------------------------------------------

used in this Agreement will mean “including, without limitation,” unless
otherwise specified. This Agreement is being executed pursuant to the terms of
the Separation Agreement. In the event that any provision in this Agreement
conflicts with or inconsistent with any provision in the Separation Agreement,
the provisions of the Separation Agreement will control. In the event that the
Distribution does not occur, then no Party will have any further obligation
under this Agreement.

Section 9.5    Entire Agreement. This Agreement (including the Exhibits hereto)
together with the Separation Agreement constitute the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the Parties with respect to the
subject matter hereof and thereof.

Section 9.6    No Third-Party Beneficiaries. Except as provided in Article VII,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the Parties and their respective successors and
permitted assigns any legal or equitable right, benefit or remedy of any nature
under or by reason of this Agreement.

Section 9.7    Governing Law. It is the intent of the Parties that the laws
which govern this Agreement be consistent with the governing law set forth in
the Separation Agreement. As such, the provision of the Separation Agreement
which sets forth governing law is incorporated herein by reference.

Section 9.8    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either Party without the
prior written consent of the other Party, and any such assignment without such
prior written consent shall be null and void. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and permitted assigns. Notwithstanding the foregoing, a
Party may assign any or all of its rights, interests and obligations under this
Agreement to any direct or indirect wholly-owned subsidiary without the consent
of the other party so long as such assignment does not have any adverse
consequences to the other Party or its Affiliates. No assignment will relieve
the assigning Party from any of its obligations under this Agreement and the
assigning Party will remain primarily liable for all of its obligations under
this Agreement.

Section 9.9    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

12



--------------------------------------------------------------------------------

Section 9.10    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.11    Counterparts. This Agreement may be executed in two or more
counterparts, including electronic counterparts, all of which shall be
considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.

Section 9.12    Nonrecourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of the Agreement
may only be made against, the entities that are expressly identified as parties
hereto. No past, present or future director, officer, employee, member, partner,
stockholder, Affiliate, agent, attorney or representative of any party or its
Affiliates shall have any liability for any obligations or liabilities of such
party under this Agreement or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby or thereby.

[Signature page follows on next page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused this Agreement to be
executed by their respective officers thereunto duly authorized, each with the
intent to be legally bound, as of the date first written above.

 

PARENT:     CONSOL ENERGY INC.     By:  

/s/ Stephen W. Johnson

    Name:   Stephen W. Johnson     Title:   Executive Vice President and Chief
Administrative Officer

 

COALCO:     CONSOL MINING CORPORATION     By:  

/s/ James A. Brock

    Name:   James A. Brock     Title:   Chief Executive Officer

 

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Exhibit A

Transition Services Provided by Parent

 

Functional

Area

  

Service Component Description

 

Service Term

Accounts Receivable   

•       Bifurcate any remaining shared accounts and receive and process cash
receipts in accordance with standard internal control procedures

  30 days with an option for an additional 30 days. Purchasing   

•       Facilitate system support for requisition and ordering of any materials,
supplies or services as needed for day-to-day operations of the Coal Business as
directed by CoalCo.

  30 days with an option for an additional 30 days. Accounts Payable   

•       Bifurcate any remaining shared accounts and receive and process vendor
invoices for payments in accordance with standard internal control procedures.

 

•       Provide all supporting documentation and/or electronic files to CoalCo
for procurement from and payments to vendors.

  30 days with an option for an additional 30 days. Benefits   

•       Assist in the transition of employee benefits and related vendors to
CoalCo. Provide appropriate supporting documentation and electronic files to
CoalCo related to employee and benefit (vendor) payments made on behalf of
CoalCo, including reporting for ACA.

 

•       Maintain those employee benefits set forth on Exhibit C during the term
that these benefit transition services are provided.

 

•       Coordinate benefits.

 

•       Assist in implementation of new system.

 

•       Ensure the continuation of the Baltimore hourly employee benefit plans
through April 1, 2018.

 

•       Provide access to systems and maintain appropriate licenses to enable
CoalCo. personnel to operate payroll, payment and benefits systems on Exhibit C.

  180 days with an option for an additional 30 days, subject to approval from
any third party necessary for such extension and subject to certain exceptions
on Exhibit C. Information Technology – System Support   

•       Assist in the development and execution of a system transition plan.

  360 days with an option for an additional 30 days. Information Technology –
Data Support   

•       Share data and support for the HR data and systems until June 30, 2018,
including Retiree Medical Benefits and Pension payroll data and processing.

 

•       Provide CoalCo with appropriate data files to facilitate uploading to
CoalCo’s systems including, by way of example, all transaction activity
consummated on behalf of CoalCo post-closing, historical and set-up information
for vendors, fixed assets, warehouse materials and supplies, employee records
and other financial related information.

 

•       Provide CoalCo with data and records such as land records, drill hole
data and other engineering and operational information.

  360 days with an option for an additional 30 days.



--------------------------------------------------------------------------------

Functional

Area

  

Service Component Description

 

Service Term

Information Technology – Infrastructure Support   

•       Facilitate the transition from Parent’s existing software, hardware,
telephone, security, internet and other systems to CoalCo’s systems.

  360 days with an option for an additional 30 days. Information Technology –
Equipment Rentals   

•       Cost of ongoing equipment rentals

  240 days with an option for an additional 60 days. Information Technology –
Professional Services   

•       Professional services and support on infrastructure components.

  240 days with an option for an additional 60 days. Information Technology –
Telephone   

•       Ongoing telephone and telegraph support until transferred.

  240 days with an option for an additional 60 days. Information Technology –
Quorum   

•       Support for Quorum.

  240 days with an option for an additional 60 days. Land Data Systems   

•       Facilitate the transition of data from Parent’s existing hard records
and software related to the Coal Assets, including data pertaining to mineral,
real estate and personal property taxes, other land related payments (including
royalties) and other systems to CoalCo’s systems.

  180 days with an option for an additional 60 days. Land Data Systems - ERC   

•       Facilitate RoW, surface use and associated agreement coordination for
surface properties transitioning to CoalCo.

  180 days with an option for an additional 60 days.



--------------------------------------------------------------------------------

Functional

Area

  

Service Component Description

 

Service Term

Land Related Taxed   

•       Facilitate the transition of current property tax preparation and filing
responsibility.

  300 days with an option for an additional 90 days. Legal/Litigation   

•       Ensuring the continuation of any current and implement any new
Litigation holds in effect at the time of the spin transaction.

 

•       Provide general administrative assistance for the transfer of the legal
files.

  150 days with an option for an additional 30 days. Leatherwood   

•       Facilitate the transition of billing, royalty payments, field services,
gas marketing services, and other services related to the ongoing activities of
the Leatherwood entity and associated wells.

  180 days with an option for an additional 60 days. Tax   

•       Assist in the annual tax preparation

 

•       Assist in the 2017 CNXC MLP K-1 preparation

  330 days with an option for an additional 60 days. Business Processes and
Controls   

•       Ensure master data maintenance and testing in the accounting system.

  240 days with an option for an additional 60 days. Health, Safety and
Environmental Data   

•       Facilitate the transition of the Health, Safety and Environmental data.

 

•       Support for filing federal and state HSE obligations.

  30 days with an option for an additional 30 days.



--------------------------------------------------------------------------------

Exhibit B

Transition Services Provided by CoalCo

 

Functional

Area

  

Service Component Description

 

Service Term

Payroll and Benefits   

•       Assist in the transition of employee benefits and related vendors to
ParentCo. Provide appropriate supporting documentation and electronic files to
ParentCo related to employee and benefit (vendor) payments made on behalf of
ParentCo, including reporting for ACA.

 

•       Coordinate payroll payment and benefits.

 

•       Assist in the implementation of payroll function of Parent. Provide
appropriate supporting documentation and electronic files to Parent related to
this Service component.

 

•       Assist and facilitate the transition of existing payroll, payment and
benefit functions to new Parent personnel.

  180 days with an option for an additional 30 days, subject to approval from
any third party necessary for such extension and subject to certain exceptions
on Exhibit C. Accounts Receivable   

•       Bifurcate any remaining shared accounts and receive and process cash
receipts in accordance with standard internal control procedures

  30 days with an option for an additional 30 days. Legal/Litigation   

•       Ensuring the continuation of any current and implement and new
Litigation holds in effect at the time of the spin transaction.

 

•       Provide general administrative assistance for the transfer of legal
files.

  150 days with an option for an additional 30 days. Land Permitting   

•       Support for gas permitting when drilling through coal pillars.

  60 days with an option for an additional 30 days.



--------------------------------------------------------------------------------

Exhibit C

Benefits to be Maintained

This Exhibit is qualified in its entirety by the Employee Matters Agreement
(EMA).

Health and Welfare

Long Term Disability

 

I. Active Benefits – Parent to Maintain the following benefit programs for Coal
until 1/1/2018 and until 3/31/18 for Baltimore Terminal Employees:

Medical

Drug

Vision

Dental

HSA – Administration

HRA – Administration

Benefit Eligibility Administration

Company provided HSA/HRA dollars

Life

Short Term Disability (Coal to assume for Coal personnel 1/1/18 per EMA)

Long Term Disability (Coal to assume for Coal personnel 1/1/18 per EMA)

Voluntary Benefits

 

II. COBRA – Parent to maintained for COBRA for select COBRA enrollees for COBRA
period for certain employees (per EMA)

 

III. Payroll/Payment/Benefit Processing – Coal to provide these services for the
following benefits:

401(k)

Pension

LTIC

Active payroll and other compensation

Nonqualified Plan

Equity Compensation

Reporting/Disclosure assistance for health and welfare



--------------------------------------------------------------------------------

Maintenance Period: As needed, with anticipated end date not later than July 1,
2018, with an exception for 2018 year end reporting matters.

 

IV. Benefit transitioning- operations of payroll/payment/benefit processes to
new Parent Personnel.

Coal personnel to assist new parent personnel in operation of arrangements in
Section III for up to one benefit plan cycle, with anticipated services
decreasing over time.

 

V. All Maintenance periods herein are subject to reasonable extension as
circumstances may warrant.